                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

                           Plaintiff,                           OPINION AND ORDER
      v.
                                                                     19-cv-57-wmc
SANDRA MCARDLE and JOLINDA
WATERMAN,

                           Defendants.


      In a prior opinion and order, the court granted pro se plaintiff Jackie Carter leave to

proceed on an Eighth Amendment medical care claim as an inmate in the custody of the

Wisconsin Department of Corrections.        The defendants are Jolinda Waterman, an

employee of the DOC, employed at Wisconsin Secure Placement Facility (“WSPF”) and

Sandra McArdle, a former employee of the DOC, employed at WSPF. In that same

decision, the court directed defendants to respond to plaintiff’s motion for preliminary

injunction, specifically requesting that defendants provide the current status of medical

treatment with respect to (1) braces and orthotics; (2) pain medication, specifically

Tramadol); and (3) medical treatment for ongoing hernia mesh infection. (Dkt. #10.)

      Defendants have since timely responded with a brief and detailed, thorough

declaration of Jolinda Waterman, attaching Carter’s HSU record excerpts, and a separate

brief by Sandra McArdle. (Dkt. ##16, 17, 21.) At minimum, these submissions suggest

that defendants are now adequately addressing Carter’s current medical needs, rendering

any preliminary injunctive relief unwarranted.

      If plaintiff disputes defendants’ account, however, he may pursue his motion for
preliminary injunction by filing proposed findings of facts with supporting evidence,

consistent with the court’s procedure to be followed on motions for injunctive relief, which

is attached to this order. Any submission will be due on or before April 30, 2019. After

reviewing plaintiff’s submission, the court will determine whether a further response from

defendants is warranted and will set a hearing if necessary.



                                          ORDER

       IT IS ORDERED that if plaintiff Jackie Carter seeks to pursue his request for a

preliminary injunction, his proposed findings of fact are due on or before April 30, 2019.

If he fails to submit these factual findings, the court will deny his motion for preliminary

injunction as moot and set this matter over for a preliminary pretrial scheduling conference.

       Entered this 9th day of April, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                              2
